PER CURIAM.
We originally accepted jurisdiction pursuant to article V, section 3(b)(4), of the Florida Constitution because the Second District Court of Appeal in K.C. v. State, 848 So.2d 1193 (Fla. 2d DCA 2003), certified potential conflict with the Fifth District Court of Appeal’s decision in S.W. v. State, 664 So.2d 39 (Fla. 5th DCA 1995). However, we now conclude that these two cases are distinguishable because the statute at issue was amended after the Fifth District’s decision in S.W. Compare § 39.0145, Fla. Stat. (Supp.1994) with § 985.216, Fla. Stat. (2001). Therefore, we have determined not to exercise our discretionary jurisdiction in this case.
Accordingly, this case is hereby dismissed.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.